United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-21041
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDWARD CALLE-VILLAREAL, also known as Edward Calle, also
known as Edward Alfonso Calle,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:05-CR-193
                         --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Edward Calle-Villareal appeals following his guilty plea to

a charge of illegally reentering the United States after

deportation, in violation of 8 U.S.C. § 1326.    Calle-Villareal

argues that the district court erred by characterizing his state

felony conviction for simple possession of cocaine as an

aggravated felony for purposes of U.S.S.G. § 2L1.2(b)(1)(C).

Calle-Villareal’s argument is unavailing in light of circuit

precedent.     See United States v. Hinojosa-Lopez, 130 F.3d 691,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-21041
                                 -2-

693-94 (5th Cir. 1997).   Calle-Villareal argues that this

circuit’s precedent is inconsistent with Jerome v. United States,

318 U.S. 101 (1943).   Having preceded Hinojosa-Lopez, Jerome is

not “an intervening Supreme Court case explicitly or implicitly

overruling that prior precedent.”    See United States v. Short,

181 F.3d 620, 624 (5th Cir. 1999).

     Calle-Villareal also challenges for the first time on appeal

the constitutionality of § 1326(b) in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Calle-Villareal’s constitutional

challenge is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).   Although Calle-Villareal contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.    See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126
S. Ct. 298 (2005).   Calle-Villareal properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.